PER CURIAM
Husband appeals and wife cross-appeals from a judgment of dissolution. On the assignments of error regarding the disposition of property, we affirm without discussion. We write briefly to discuss the duration of the spousal support award and to modify the judgment to make the award indefinite.
The trial court awarded wife monthly spousal support of $3,000 for one year, $2,500 for three years, $2,000 for three years, $1,500 for three years and $1,000 for five years. It declined to make the last amount indefinite, because the parties will be near retirement when the temporary support award expires, and it said that then would be an appropriate time to terminate spousal support. In the light of the parties’ great disparity in income and because it is unlikely that wife will ever earn enough to be able to enjoy a standard of living not overly disproportionate to that enjoyed during the marriage, indefinite spousal support should be awarded. The likelihood of eventual retirement is no reason to limit the duration of support now. See Franzke v. Franzke, 292 Or 110, 120-22, 637 P2d 595 (1981).
Judgment modified to make the final $1,000 a month spousal support award permanent; otherwise affirmed on appeal and a cross-appeal. Costs to wife.